Exhibit 10.1
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This First Amendment to the Employment Agreement (the “Amendment”) is effective
as of the 12th day of June, 2013 and is made by and between PREMIER EXHIBITIONS,
INC., a Florida corporation (the “Company”), and Samuel S. Weiser (the
“Executive”). Company and the Executive may be referred to individually as a
“Party” or collectively as the “Parties”.
 
WITNESSETH:
 
WHEREAS, the Executive and the Company entered into an Employment Agreement
dated June 29, 2012 (the “Agreement”); and
 
WHEREAS, the Executive serves as the President and Chief Executive Officer of
the Company; and
 
WHEREAS, the Parties desire to amend the terms of the Employment Agreement as
reflected herein;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Amendment, the delivery and sufficiency of which is acknowledged,
and intending to be legally bound, the Company and the Executive, having first
incorporated the above recitals, agree to amend the following sections of the
Agreement as follows:
 
A.  Section 3(a) of the Agreement is deleted in its entirety and replaced with
the following, and Sections 3(g) and 3(h) are added to the Agreement as follows:
 
3. Compensation and Expenses.
 
(a) Base Salary.  For the services of the Executive to be rendered by him under
this Agreement, the Company will pay the Executive an annual base salary of
three hundred sixty thousand dollars ($360,000) (the “Base Salary”). The Company
shall pay the Executive his Base Salary in equal installments no less than
semi-monthly.  Beginning the fiscal year ending February 28, 2015, the Executive
shall receive an annual cost of living increase of 2.5% of the then current Base
Salary.
 
(g) Stock Option Grant.  On the second business day after the Company releases
earnings for the first quarter of fiscal 2014 (the “Grant Date”), the Company
shall grant to the Executive a Stock Option covering one hundred fifty thousand
(150,000) shares of the common stock of the Company (the “Option”).  The Option
shall have an exercise price equal to the closing price of the Company’s common
stock on the Grant Date, and shall vest, subject to the Executive’s continued
employment in good-standing with the Company through the applicable vesting
date, one-third on each of the first three anniversaries of the Grant Date. The
option shall expire the earlier of (i) five years from the Grant Date or (ii)
one year from the date the Executive voluntarily terminates his employment with
the Company other than for Good Reason, as defined in this Agreement.  The
Option shall be represented by a grant letter, the terms of which shall be
consistent with this subsection, and shall contain such other terms as are
consistent with the Company’s award of stock options to other senior executives
of the Company.
 
 
 

--------------------------------------------------------------------------------

 
(h) Annual Bonus. Beginning with fiscal year 2014, Executive shall be eligible
for an annual bonus under the Premier Exhibitions, Inc. Annual Incentive Plan,
with an award opportunity of fifty percent (50%) of base salary for the fiscal
year and with bonus criteria determined in accordance with the Annual Incentive
Plan, and the details of which shall be joint responsibility of the Executive
and the Compensation Committee to finalize on or before July 31, 2013.
 
(i)           Fiscal 2013 Bonus.   For fiscal year 2013, Executive shall be paid
a bonus of $140,000, to reflect Company and individual performance during the
year. Such bonus shall be paid in accordance with Company’s normal payroll
practices.
 
B.  Section 5(d) of the Agreement is deleted in its entirety and replaced with
the following:
 
5. Term and Termination.
 
(d) Termination without Cause or by the Executive for Good Reason.  If the
Company terminates the Executive’s employment for any reason other than “for
Cause,” or if the Executive terminates his employment with the Company for "Good
Reason" (as defined below in clause (e) and subject to the Company's right to
cure as also provided in such clause (e)), then provided that Executive signs a
release of claims in a form provided by the Company, within 30 days after the
date of termination, and the release becomes effective and irrevocable in
accordance with its terms, then (i) the Company shall continue to pay, or cause
to be paid, to the Executive his Base Salary for the twelve month period
commencing on the date of termination (such period, the “Severance Period”),
payable over the Severance Period in equal semi-monthly or other installments
(not less frequently than monthly), with the installments that otherwise would
be paid within the first 40 calendar days after the date of termination being
paid in a lump sum (without interest) on the 40th day after the date of
termination and the remaining installments being paid as otherwise scheduled
assuming payments had begun immediately after the date of termination, and
(ii) the Executive’s equity grants pursuant to Section 3(c) (including any
related Transaction Bonus Opportunity), Section 3(d), Section 3(e) and Section
3(g) shall vest in full, to the extent such grants have not already vested, and
shall be paid in accordance with the terms, and subject to the conditions, of
the applicable grant letter (collective, the Severance Payment”).  Such
Severance Payment together with claims for earned but unpaid compensation and
benefits shall be the sole and exclusive contractual remedy (specifically
including all claims to unearned compensation (of whatever sort) arising from
Section 3 of this Agreement) available to the Executive related to the
termination.  However nothing in this provision shall be construed as a knowing
and voluntary waiver of any claims that have not accrued as of the Effective
Date.
 
C.  Section 6(e) of the Agreement is deleted in its entirety and replaced with
the following:
 
6. Restrictive Covenants.
 
(b)           General Restrictions.
 
 
2

--------------------------------------------------------------------------------

 
(i) For purposes of this Agreement, “Restricted Period” shall mean the period
beginning on the commencement of the Executive's employment with the Company and
ending twelve (12) months after the termination thereof, regardless of the
reason for the termination.  A business shall be considered “Competitive with
the Company” if it is engaged in the Exhibition Business (regardless of the
venue of the exhibition) or is engaged in a line of business in which the
Company becomes engaged during the tenure of Executive’s employment with the
Company.
 
D.           Miscellaneous.
 
The Agreement shall remain in full force and effect, except as modified by this
Amendment.  All capitalized terms used in the Amendment but not defined shall
have the meanings ascribed to them in the Agreement.
 


 
IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the date noted below.
 


COMPANY:
PREMIER EXHIBITIONS, INC.
 
Date:  June 12,
2013                                                                            
By:  [little.gif]
Name:    Michael J. Little
Its:  Chief Financial
Office                                                                
 
EXECUTIVE:
 
Date:  June 12,
2013                                                                            
By: [weiser.gif]
Name:   Samuel S. Weiser
 
 
3

--------------------------------------------------------------------------------